DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement (IDS)
The IDSs submitted 05/25/2021 has been entered and partly considered by the Examiner. This is because Applicant has failed to submit an English translation copy of foreign patent document WO 2011153706 and RU 23445482 with this application.
Claim Objections 
Claims 1, 4, 7, 10 and 14 are objected to because of the following informalities: 
Claims 1 recites “comprising” twice, it is suggested to remove one of the repeated terms.
Claim 4 recites “so as to control the UE’s transmission of the UCI in accordance with a value of the UCI mapping bit”.  The terms “so as to” suggests intended use/ result for the UE, which does not limit the claim and has no patentable weight.  Similar objection applies to claim 14.
Claim 7 recites “the absence”.  There is insufficient antecedent basis for this limitation in the claim, it is suggested to introduce absence earlier in the claim.  Similar objection applies to claim 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of patent number US 10,135,595. Although the claims at issue are not identical, they are not patentably distinct from each other as they are simply broader or different statutory categories (i.e., method and device), obvious of one another. See the table below. Those not underlined are the same or effectively the same parts. 
Instant App. No. 17/329,589
Patent 10,135,595
 1. A user equipment (UE) for communication in a cellular network, the UE comprising, comprising: a memory storing executable instructions; and a processor configured to execute the instructions to perform operations comprising:

 receiving information indicating a value of an Uplink Control Information (UCI) mapping bit via radio signaling from a mobile communication node; and

in response to a determination that a physical uplink shared channel (PUSCH) is to be transmitted during a current subframe on an Uplink Secondary cell (UL Scell) and not on an Uplink Primary cell (UL Pcell), transmitting UCI to the mobile communication node using a first mode of UCI transmission or a second mode of UCI transmission in accordance with the value of the UCI mapping bit; 

wherein: the first mode of UCI transmission comprises transmitting the UCI on the PUSCH 


and the second mode of UCI transmission comprises transmitting the UCI on a physical uplink control channel (PUCCH); and 

the UCI mapping bit corresponds to a value of a radio resource control (RRC) signaling parameter that indicates whether simultaneous PUCCH and PUSCH transmissions is configured for the user equipment.


2. The UE of claim 1, wherein the first mode of transmission comprises transmitting the UCI with periodic CSI contained therein in the current subframe using the PUSCH on a UL CC associated with the user equipment and having a widest bandwidth among all UL CCs associated with the user equipment.


3. The UE of claim 1, wherein the UCI includes at least one of: Acknowledge/Negative Acknowledge (ACK/NACK) feedback information; a Channel Quality Indicator (CQI); a Precoding Matrix Indicator (PMI); or a Rank Indicator (RI).

4. A method of controlling transmission of Uplink Control Information (UCI) by a user equipment (UE), the method comprising: providing radio signaling to the UE; and supplying a UCI mapping bit to the UE via the radio signaling so as to control the UE's transmission of the UCI in accordance with a value of the UCI mapping bit.

5. The method of claim 4, wherein the radio signaling is Radio Resource Control (RRC) signaling.

6. The method of claim 5, wherein the UCI mapping bit is supplied to the UE via an RRC signaling parameter referred to as "simultaneous Physical Uplink Control Channel (PUCCH)-Physical Uplink Shared Channel (PUSCH).



11. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein supplying the UCI mapping bit comprises: supplying a first value for the UCI mapping bit to instruct the UE to implement a first mode of UCI transmission; or supplying a second value for the UCI mapping bit to instruct the UE to implement a second mode of UCI transmission, wherein the second value is different from the first value.
1. A method performed at a mobile handset, comprising: 





receiving information indicating a value of an Uplink Control Information (UCI) mapping bit via radio signaling from a mobile communication node; and 

in response to a determination that a physical uplink shared channel (PUSCH) is to be transmitted during a current subframe on an Uplink Secondary cell (UL Scell) and not on an Uplink Primary cell (UL Pcell), transmitting UCI to the mobile communication node using a first mode of UCI transmission or a second mode of UCI transmission in accordance with the value of the UCI mapping bit; 

wherein transmitting the UCI using the first mode of UCI transmission comprises transmitting the UCI on the PUSCH, 

wherein transmitting the UCI using the second mode of UCI transmission comprises transmitting the UCI on a physical uplink control channel (PUCCH); and 

wherein the UCI mapping bit corresponds to a value of a radio resource control (RRC) signaling parameter that indicates whether simultaneous PUCCH and PUSCH transmissions is configured for the mobile handset. 

    2. The method of claim 1, wherein transmitting the UCI using the first mode of transmission comprises transmitting the UCI with periodic CSI contained therein in the current subframe using the PUSCH on a UL CC associated with the mobile handset and having a widest bandwidth among all UL CCs associated with the mobile handset. 

    3. The method of claim 1, wherein the UCI includes at least one of the following: Acknowledge/Negative Acknowledge (ACK/NACK) feedback information; a Channel Quality Indicator (CQI); a Precoding Matrix Indicator (PMI); and a Rank Indicator (RI). 

    4. The method of claim 1, wherein the UCI comprises Acknowledge/Negative Acknowledge (ACK/NACK) feedback information.




Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of patent number US 11,018,833. Although the claims at issue are not identical, they are not patentably distinct from each other as they are simply a broader invention. See the table below. Those not underlined are the same or effectively the same parts. 
Instant App. No. 17/329,589
Patent 11,018,833
 1. A user equipment (UE) for communication in a cellular network, the UE comprising, comprising: a memory storing executable instructions; and a processor configured to execute the instructions to perform operations comprising:

 receiving information indicating a value of an Uplink Control Information (UCI) mapping bit via radio signaling from a mobile communication node; and

in response to a determination that a physical uplink shared channel (PUSCH) is to be transmitted during a current subframe on an Uplink Secondary cell (UL Scell) and not on an Uplink Primary cell (UL Pcell), transmitting UCI to the mobile communication node using a first mode of UCI transmission or a second mode of UCI transmission in accordance with the value of the UCI mapping bit; 

wherein: the first mode of UCI transmission comprises transmitting the UCI on the PUSCH 

and the second mode of UCI transmission comprises transmitting the UCI on a physical uplink control channel (PUCCH); and 

the UCI mapping bit corresponds to a value of a radio resource control (RRC) signaling parameter that indicates whether simultaneous PUCCH and PUSCH transmissions is configured for the user equipment.

2. The UE of claim 1, wherein the first mode of transmission comprises transmitting the UCI with periodic CSI contained therein in the current subframe using the PUSCH on a UL CC associated with the user equipment and having a widest bandwidth among all UL CCs associated with the user equipment.

3. The UE of claim 1, wherein the UCI includes at least one of: Acknowledge/Negative Acknowledge (ACK/NACK) feedback information; a Channel Quality Indicator (CQI); a Precoding Matrix Indicator (PMI); or a Rank Indicator (RI).

4. A method of controlling transmission of Uplink Control Information (UCI) by a user equipment (UE), the method comprising: providing radio signaling to the UE; and supplying a UCI mapping bit to the UE via the radio signaling so as to control the UE's transmission of the UCI in accordance with a value of the UCI mapping bit.
















5. The method of claim 4, wherein the radio signaling is Radio Resource Control (RRC) signaling.

6. The method of claim 5, wherein the UCI mapping bit is supplied to the UE via an RRC signaling parameter referred to as "simultaneous Physical Uplink Control Channel (PUCCH)-Physical Uplink Shared Channel (PUSCH).


7. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein one of the following applies: 
in the absence of transmission of a Physical Uplink Shared Channel (PUSCH) from the UE in a current subframe on any Uplink Component Carrier (UL CC) associated with the UE, the value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using a first Physical Uplink Control Channel (PUCCH) transmission scheme, wherein the value of the UCI mapping bit is either a first value or a second value that is different from the first value; in case of transmission of the PUSCH from the UE on an Uplink Primary Cell (UL Pcell) in the current subframe, the value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using the PUSCH, wherein the value of the UCI mapping bit is either the first value or the second value; when the value of the UCI mapping bit is the first value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the following applies: the first value of the UCI mapping bit instructs the UE to transmit the UCI excluding aperiodic Channel Status Information (CSI) contained therein in the current subframe using the PUSCH based on a pre-determined rule, and the first value of the UCI mapping bit instructs the UE to transmit the UCI containing at least the aperiodic CSI in the current subframe using the PUSCH; and when the value of the UCI mapping bit is the second value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the second value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using a second PUCCH transmission scheme.

8. The method of claim 7, wherein the pre-determined rule requires the UE to transmit the UCI excluding the aperiodic CSI in the current subframe using the PUSCH on a UL CC associated with the UE and having the widest bandwidth among all UL CCs associated with the UE.

9. The method of claim 7, wherein each of the first and the second PUCCH transmission schemes is one of the following: a PUCCH transmission scheme for CA; a PUCCH transmission scheme for Long Term Evolution (LTE) Release-8; or a PUCCH transmission scheme for LTE Release-9.


10. The method of claim 7, wherein: in the absence of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE, the value of the UCI mapping bit instructs the UE to transmit the UCI on the UL Pcell for the UE in the current subframe using the first PUCCH transmission scheme; in case of transmission of the PUSCH from the UE on the UL Pcell in the current subframe, the value of the UCI mapping bit instructs the UE to transmit the UCI on the UL Pcell in the current subframe using the PUSCH; when the value of the UCI mapping bit is the first value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the first value of the UCI mapping bit instructs the UE to transmit the UCI containing at least the aperiodic CSI on a corresponding UL CC in the current subframe using the PUSCH, wherein the corresponding UL CC is associated with the UE and corresponds to a Downlink Component Carrier (DL CC) that triggers reporting of the aperiodic CSI; or when the value of the UCI mapping bit is the second value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the second value of the UCI mapping bit instructs the UE to transmit the UCI on the UL Pcell for the UE in the current subframe using the second PUCCH transmission scheme.

11. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein supplying the UCI mapping bit comprises: supplying a first value for the UCI mapping bit to instruct the UE to implement a first mode of UCI transmission; or supplying a second value for the UCI mapping bit to instruct the UE to implement a second mode of UCI transmission, wherein the second value is different from the first value.


12. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein the method further comprises:
monitoring reception quality of a signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE; and determining the value of the UCI mapping bit based on the reception quality of the signal or based on a comparison of available bandwidths of all Uplink Component Carriers (UL CCs) associated with the UE.

13. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein the method further comprises: 
determining the value of the UCI mapping bit based on a comparison of available bandwidths of all Uplink Component Carriers (UL CCs) associated with the UE.


14. A method of controlling transmission of Uplink Control Information (UCI) by a user equipment (UE) configured to be in wireless communication with a processor via a wireless network associated therewith, the method comprising: 
monitoring reception quality of a signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE; 
determining a value of a IJCI mapping bit based on the reception quality of the signal; and 
supplying the UCI mapping bit with the value to the UE so as to control UE's transmission of the UCI in accordance with the value of the UCI mapping bit.
1. A user equipment (UE) for communication in a cellular network, the UE comprising:
a memory storing executable instructions; and
a processor configured to execute the instructions to perform operations comprising:

receiving information indicating a logical value of an Uplink Control Information (UCI) mapping bit via radio signaling from a mobile communication node; and

in response to a determination that a physical uplink shared channel (PUSCH) is to be transmitted during a current subframe on an Uplink Secondary cell (UL Scell) and not on an Uplink Primary cell (UL Pcell), transmitting UCI to the mobile communication node using a first mode of UCI transmission or a second mode of UCI transmission in accordance with the logical value of the UCI mapping bit;

wherein: the first mode of UCI transmission comprises transmitting the UCI on the PUSCH 

and the second mode of UCI transmission comprises transmitting the UCI on a physical uplink control channel (PUCCH); and

the UCI mapping bit corresponds to a value of a radio resource control (RRC) signaling parameter that indicates whether simultaneous PUCCH and PUSCH transmissions is configured for the user equipment.

2. The UE of claim 1, wherein the first mode of transmission comprises transmitting the UCI with periodic CSI contained therein in the current subframe using the PUSCH on a UL CC associated with the user equipment and having a widest bandwidth among all UL CCs associated with the user equipment.

3. The UE of claim 1, wherein the UCI includes at least one of:
Acknowledge/Negative Acknowledge (ACK/NACK) feedback information;
a Channel Quality Indicator (CQI);
a Precoding Matrix Indicator (PMI); or
a Rank Indicator (RI).

4. A method of controlling transmission of Uplink Control Information (UCI) by a user equipment (UE), the method comprising:
supplying a UCI mapping bit to the UE, via radio signaling, that controls transmission of the UCI by the UE in accordance with a logical value of the supplied UCI mapping bit, wherein supplying the UCI mapping bit comprises:
supplying a first value for the UCI mapping bit to instruct the UE to implement a first mode of UCI transmission; and
supplying a second value for the UCI mapping bit to instruct the UE to stop implementing the first mode and begin implementing a second mode of UCI transmission, wherein the first mode of UCI transmission and the second mode of UCI transmission differ when there is Physical Uplink Shared Channel, PUSCH, transmission on an Uplink Component Carrier, UL CC, but not on an uplink primary cell, UL Pcell.

5. The method of claim 4, wherein the radio signaling is Radio Resource Control (RRC) signaling.

6. The method of claim 5, wherein the UCI mapping bit is supplied to the UE via an RRC signaling parameter referred to as “simultaneous Physical Uplink Control Channel (PUCCH)-Physical Uplink Shared Channel (PUSCH).”


7. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein one of the following applies:
in an absence of transmission of a Physical Uplink Shared Channel (PUSCH) from the UE in a current subframe on any Uplink Component Carrier (UL CC) associated with the UE, the value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using a first Physical Uplink Control Channel (PUCCH) transmission scheme, wherein the value of the UCI mapping bit is either a first value or a second value that is different from the first value;
when the value of the UCI mapping bit is the first value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the following applies:
the first value of the UCI mapping bit instructs the UE to transmit the UCI excluding aperiodic Channel Status Information (CSI) contained therein in the current subframe using the PUSCH based on a pre-determined rule, and
the first value of the UCI mapping bit instructs the UE to transmit the UCI containing at least the aperiodic CSI in the current subframe using the PUSCH; and
when the value of the UCI mapping bit is the second value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the second value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using a second PUCCH transmission scheme.








8. The method of claim 7, wherein the pre-determined rule requires the UE to transmit the UCI excluding the aperiodic CSI in the current subframe using the PUSCH on a UL CC associated with the UE and having the widest bandwidth among all UL CCs associated with the UE.

9. The method of claim 7, wherein each of the first and the second PUCCH transmission schemes is one of the following:
a PUCCH transmission scheme for CA;
a PUCCH transmission scheme for Long Term Evolution (LTE) Release-8; or
a PUCCH transmission scheme for LTE Release-9.

10. The method of claim 7, wherein:
in an absence of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE, the value of the UCI mapping bit instructs the UE to transmit the UCI on the UL Pcell for the UE in the current subframe using the first PUCCH transmission scheme;
when the value of the UCI mapping bit is the first value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the first value of the UCI mapping bit instructs the UE to transmit the UCI containing at least the aperiodic CSI on a corresponding UL CC in the current subframe using the PUSCH, wherein the corresponding UL CC is associated with the UE and corresponds to a Downlink Component Carrier (DL CC) that triggers reporting of the aperiodic CSI; or
when the value of the UCI mapping bit is the second value and in case of transmission of the PUSCH from the UE in the current subframe on any UL CC associated with the UE except the UL Pcell, the second value of the UCI mapping bit instructs the UE to transmit the UCI on the UL Pcell for the UE in the current subframe using the second PUCCH transmission scheme.






11. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein supplying the UCI mapping bit comprises:
supplying a first value for the UCI mapping bit to instruct the UE to implement a first mode of UCI transmission; or
supplying a second value for the UCI mapping bit to instruct the UE to implement a second mode of UCI transmission, wherein the second value is the opposite of the first value.

12. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein the method further comprises:
monitoring reception quality of a signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE; and
determining the value of the UCI mapping bit based on the reception quality of the signal or based on a comparison of available bandwidths of all Uplink Component Carriers (UL CCs) associated with the UE.

13. The method of claim 4, wherein the UCI mapping bit is used with Carrier Aggregation (CA), and wherein the method further comprises:
determining the logical value of the UCI mapping bit based on a comparison of available bandwidths of all Uplink Component Carriers (UL CCs) associated with the UE.

14. A method of controlling transmission of Uplink Control Information (UCI) by a user equipment (UE) configured to be in wireless communication with a processor via a wireless network associated therewith, the method comprising:
monitoring reception quality of a signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE;
determining a binary value of a UCI mapping bit based on the reception quality of the signal; and
supplying the UCI mapping bit with the binary value to the UE to control UE's transmission of the UCI in accordance with the binary value of the UCI mapping bit, wherein supplying the UCI mapping bit comprises:
supplying a first binary value for the UCI mapping bit to instruct the UE to implement a first mode of UCI transmission; and
supplying a second binary value for the UCI mapping bit to instruct the UE to stop implementing the first mode and begin implementing a second mode of UCI transmission, wherein the first mode of UCI transmission and the second mode of UCI transmission differ when there is Physical Uplink Shared Channel, PUSCH, transmission on an Uplink Component Carrier, UL CC, but not on an Uplink Primary cell, UL Pcell.


Claim Rejections - 35 USC § 102
7.               The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
 8.	Claim 4, 11 and 13 are rejected under 35 U.S.C. 102(e) as being anticipated by Shin et al. (US 2011/0141928 A1, hereinafter “Shin”).
As to claim 4:
Shin discloses a method of controlling transmission of Uplink Control Information (UCI) by a user equipment (UE) (eNodeB method for controlling transmission of UCI by a UE; see abstract; [0053]), the method comprising: 
providing radio signaling to the UE (eNodeB provides L1/2 signaling or higher layer signaling to the UE; [0053]; [0056]); and 
supplying a UCI mapping bit to the UE via the radio signaling so as to control the UE's transmission of the UCI in accordance with a value of the UCI mapping bit (The configuration may be given to the UE through L1/2 signaling or higher layer signaling to control the UE’s transmission of the UCI in accordance with the UCI configuration; see [0053]).
As to claim 11:
Shin discloses wherein the UCI mapping bit is used with Carrier Aggregation (CA) (UCI used in carrier aggregation; see [0032]; [0048]; [0055]), and wherein supplying the UCI mapping bit comprises:
supplying a first value for the UCI mapping bit to instruct the UE to implement a first mode of UCI transmission (The configuration may be given to the UE through L1/2 signaling or higher layer signaling to control the UE’s transmission of the UCI in accordance with the UCI configuration; see [0053] note: the eNodeB configures the UE to transmit UCI on both PUCCH and PUSCH, or configure a UE to not transmit UCI on both PUCCH and PUSCH); or
supplying a second value for the UCI mapping bit to instruct the UE to implement a second mode of UCI transmission, wherein the second value is different from the first value (The configuration may be given to the UE through L1/2 signaling or higher layer signaling to control the UE’s transmission of the UCI in accordance with the UCI configuration; see [0053] note: the eNodeB configures the UE to transmit UCI on both PUCCH and PUSCH, or configure a UE to not transmit UCI on both PUCCH and PUSCH).
As to claim 13:
Shin discloses wherein the UCI mapping bit is used with Carrier Aggregation (CA) (UCI used in carrier aggregation; see [0032]; [0048]; [0055]), and wherein the method further comprises:  determining the value of the UCI mapping bit based on a comparison of available bandwidths of all Uplink Component Carriers (UL CCs) associated with the UE (eNodeB may configure a UE to transmit UCI on both PUCCH and PUSCH, or configure a UE to not transmit UCI on both PUCCH and PUSCH, for example depending on the UE's capability, DL/UL configuration/service, channel condition, PUSCH/PUCCH resource availability, and/or UE transmit power availability; [0053]; [0032]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (US 2011/0141928 A1) in view of Nam et al. (US 2011/0274043 A1, hereinafter “Nam”). 
As to claim 5:
Shin discloses the invention set forth above, but does not explicitly disclose wherein the radio signaling is Radio Resource Control (RRC) signaling.
However, Nam discloses wherein the radio signaling is Radio Resource Control (RRC) signaling (see [0114]; [0132]; [0232]). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Nam into Shin’s system/method as it would allow the radio signaling to be an Radio Resource Control (RRC) signaling.  Such combination would have been obvious as it is well known in the art that RRC is a type of radio signaling (higher layer signaling), thus applying this known technique would have been obvious to try when transmitting configuration information to the UE, yielding predictable results. 
As to claim 6:
Shin discloses wherein the UCI mapping bit is supplied to the UE via a signaling parameter referred to as “simultaneous Physical Uplink Control Channel (PUCCH)-Physical Uplink Shared Channel (PUSCH)” (see [0053]), but does not explicitly disclose the signaling is RRC signaling. 
However, Nam discloses wherein the signaling is Radio Resource Control (RRC) signaling (see [0114]; [0132]; [0232]). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Nam into Shin’s system/method as it would allow the signaling to be an Radio Resource Control (RRC) signaling.  Such combination would have been obvious as it is well known in the art that RRC is a type of radio signaling (higher layer signaling), thus applying this known technique would have been obvious to try when transmitting configuration information to the UE, yielding predictable results. 
As to claim 7:
Shin discloses wherein the UCI mapping bit is used with Carrier Aggregation (CA) (UCI used in carrier aggregation; see [0032]; [0048]; [0055]) and the value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using the PUSCH, wherein the value of the UCI mapping bit is either the first value or the second value (eNodeB may configure a UE to transmit UCI on both PUCCH and PUSCH, or configure a UE to not transmit UCI on both PUCCH and PUSCH, for example depending on the UE's capability, DL/UL configuration/service, channel condition, PUSCH/PUCCH resource availability, and/or UE transmit power availability; [0053]), but does not explicitly disclose in case of transmission of the PUSCH from the UE on an Uplink Primary Cell (UL Pcell) in the current subframe, the value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using the PUSCH, wherein the value of the UCI mapping bit is either the first value or the second value. 
However, Nam discloses in case of transmission of the PUSCH from the UE on an Uplink Primary Cell (UL Pcell) in the current subframe (a case of transmission of the PUSCH from the UE on UL Pcell/ UL PCC in the current subframe see [0232]; [0132]), the value of the UCI mapping bit instructs the UE to transmit the UCI in the current subframe using the PUSCH (see [0225]; [0232]; [0132]), wherein the value of the UCI mapping bit is either the first value or the second value (indicator of whether PUSCH+PUCCH is configured or not; see [0225]; [0232]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Nam into Shin’s system/method as it would allow in case of transmission of the PUSCH from the UE on an Uplink Primary Cell (UL Pcell) in the current subframe, the value of the UCI mapping bit to instruct the UE to transmit the UCI in the current subframe using the PUSCH, wherein the value of the UCI mapping bit is either the first value or the second value.   Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce overhead and the UE benefiting from the decreased PAPR, yielding predictable results (Nam; [0113]).
As to claims 8 and 9:
The combined system/method of Shin and Nam disclose the invention set forth above, however the limitation of “wherein the pre-determined rule requires the UE to transmit the UCI excluding the aperiodic CSI in the current subframe using the PUSCH on a UL CC associated with the UE and having the widest bandwidth among all UL CCs associated with the UE” and “wherein each of the first and the second PUCCH transmission schemes is one of the following: a PUCCH transmission scheme for CA; a PUCCH transmission scheme for Long Term Evolution (LTE) Release-8; or a PUCCH transmission scheme for LTE Release-9” has been given no patentable weight as it follows an optional/alternative form recited in claim 7 (i.e., or), which was not elected by the examiner.
As to claim 10:
Shin discloses the invention set forth above, but does not explicitly disclose in case of transmission of the PUSCH from the UE on the UL Pcell in the current subframe, the value of the UCI mapping bit instructs the UE to transmit the UCI on the UL Pcell in the current subframe using the PUSCH.
However, Nam discloses in case of transmission of the PUSCH from the UE on the UL Pcell in the current subframe (a case of transmission of the PUSCH from the UE on UL Pcell/ UL PCC in the current subframe see [0232]; [0132]), the value of the UCI mapping bit instructs the UE to transmit the UCI on the UL Pcell in the current subframe using the PUSCH (see [0225]; [0232]; [0132]).
It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Nam into Shin’s system/method as it would allow in case of transmission of the PUSCH from the UE on the UL Pcell in the current subframe, the value of the UCI mapping bit to instruct the UE to transmit the UCI on the UL Pcell in the current subframe using the PUSCH.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to reduce overhead and the UE benefiting from the decreased PAPR, yielding predictable results (Nam; [0113]).

Claims 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shin (US 2011/0141928 A1) in view of Kawamura et al. (US 2010/0118773 A1, hereinafter “Kawamura”). 
As to claim 12:
Shin discloses wherein the UCI mapping bit is used with Carrier Aggregation (CA) (UCI used in carrier aggregation; see [0032]; [0048]; [0055]), and wherein the method further comprises:
monitoring reception of a signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE (UE transmits signals to eNodeB using uplink component carriers; see [0027]; [0032]); and  
determining the value of the UCI mapping bit based on the channel condition or based on a comparison of available bandwidths of all Uplink Component Carriers (UL CCs) associated with the UE (eNodeB may configure a UE to transmit UCI on both PUCCH and PUSCH, or configure a UE to not transmit UCI on both PUCCH and PUSCH, for example depending on the UE's capability, DL/UL configuration/service, channel condition, PUSCH/PUCCH resource availability, and/or UE transmit power availability; [0053]).
Shin does not explicitly disclose monitoring reception quality of the signal; and the channel condition being based on the reception quality of the signal.
However, Kawamura discloses monitoring reception quality of the signal (the base station determines reception quality of the pilot received from the user device; see [0002]; [0108]); and the channel condition being based on the reception quality of the signal (the channel condition is determined based on the reception quality of the pilot received by the user device; see [0002]; [0108]).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kawamura into Shin’s system/method as it would allow monitoring reception quality of the signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE and determining a value of a UCI mapping bit based on the reception quality of the signal.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform uplink scheduling and transmission properly (Kawamura; [0002]).
As to claim 14: 
Shin discloses a method of controlling transmission of Uplink Control Information (UCI) by a user equipment (UE) (eNodeB method for controlling transmission of UCI by a UE; see abstract; [0053]) configured to be in wireless communication with a processor via a wireless network associated therewith (UE in wireless communication with processor of eNodeB; see Fig. 1; Abstract; [0027]; [0053]), the method comprising: 
monitoring reception of a signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE (UE transmits signals to eNodeB using uplink component carriers; see [0027]; [0032]);
determining a value of a UCI mapping bit based on channel condition (eNodeB may configure a UE to transmit UCI on both PUCCH and PUSCH, or configure a UE to not transmit UCI on both PUCCH and PUSCH, for example depending on the UE's capability, DL/UL configuration/service, channel condition, PUSCH/PUCCH resource availability, and/or UE transmit power availability; [0053]); and 
supplying the UCI mapping bit with the value to the UE so as to control UE's transmission of the UCI in accordance with the value of the UCI mapping bit (The configuration may be given to the UE through L1/2 signaling or higher layer signaling to control the UE’s transmission of the UCI in accordance with the UCI configuration; see [0053]).
	Shin does not explicitly disclose monitoring reception quality of the signal; and the channel condition being based on the reception quality of the signal.
However, Kawamura discloses monitoring reception quality of the signal (the base station determines reception quality of the pilot received from the user device; see [0002]; [0108]); and the channel condition being based on the reception quality of the signal (the channel condition is determined based on the reception quality of the pilot received by the user device; see [0002]; [0108]).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Kawamura into Shin’s system/method as it would allow monitoring reception quality of the signal transmitted on an Uplink Component Carrier (UL CC) associated with the UE and determining a value of a UCI mapping bit based on the reception quality of the signal.  Such combination would have been obvious as the references are from analogous art where a motivation would have been to perform uplink scheduling and transmission properly (Kawamura; [0002]).
Allowable Subject Matter
Claims 1-3 would be allowable if the double patenting rejections are overcome.  The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claim 1. More specifically, the arguments made on Appeal Brief filed on 3/29/2017 and Reply Brief filed on 8/24/2017 as well as the PTAB decision dated 04/27/2018 of parent application 13/163,151 highlight key features which overcome the prior art of record (in particular arguments made to the limitation of “in response to a determination that a physical uplink shared channel (PUSCH) is to be transmitted during a current subframe on an Uplink Secondary cell (UL Scell) and not on an Uplink Primary cell (UL Pcell), transmitting UCI to the mobile communication node using a first mode of UCI transmission or a second mode of UCI transmission in accordance with the logical value of the UCI mapping bit”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476